 

Exhibit 10.31
Eighth Supplement to October 3, 1999 Lease for Office Space at Jerusalem
Technology Park, Jerusalem, Israel, entered into on July 25, 2010
 
Summary of Key Terms:
 
 
1.  
Landlord: Jerusalem Technology Park Ltd.

 
 
2.  
Tenant: GuruNet Israel Ltd.

 
 
3.  
Space Description: Entire 7th floor of the tower (building 2) in the Jerusalem
Technology Park (Total of 1,055 square meters)

 
 
4.  
 Term: August 1, 2010 through July 31, 2013; with an option to extend for an
additional 3 year period

 
 
5.  
Rent:  Rent: monthly rental rate of approximately $28,000 based on the
Dollar-NIS exchange rate on December 31, 2010

 
 
6.  
Right to Sublease: available to Tenant, under certain circumstances.

 
 

 